Exhibit 10.1

 

BEACON POWER CORPORATION

 

WARRANT AMENDMENT AND EXERCISE AGREEMENT

 

This Agreement (the “Agreement”) dated May 12, 2011 relates to (i) Warrant
Number V-10 dated December 24, 2008 (the “Common Stock Warrant”) issued by
Beacon Power Corporation, a Delaware corporation (the “Company”) to Hudson Bay
Master Fund Ltd. (the “Holder”), pursuant to which the Holder is entitled to
subscribe for and purchase up to 740,000 (after giving effect to all stock
splits and reverse stock splits on or prior to the date hereof (the
“Adjustments”)) shares of the voting common stock of the Company, par value
$0.01 per share (the “Common Stock”) and (ii) Series B Warrant No. 1 dated
December 23, 2010 (the “Series B Warrant”) issued by the Company to the Holder,
pursuant to which the Holder is entitled to subscribe for and purchase up to
1,750 shares of Series B convertible preferred stock of the Company, par value
$0.01 per share (the “Preferred Stock”), at an exercise price of $1,000 per
share of Preferred Stock. Capitalized terms used but not defined in this
Agreement have the meanings given to them in the Common Stock Warrant.

 

WHEREAS, the Company and the Holder wish to amend the Common Stock Warrant with
respect to 350,000 of the Warrant Shares described therein, and the Holder
wishes to exercise the Series B Warrant in full according to its terms;

 

NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:

 

1.             In accordance with Section 7(c) of the Common Stock Warrant, and
promptly upon execution of this Agreement and surrender of the Common Stock
Warrant to the Company in accordance with the terms thereof, the Company will
issue to the Holder replacement Warrants representing in aggregate the right to
purchase the same number of Warrant Shares underlying the Common Stock Warrant
on the date hereof, in denominations of (a) 350,000 (after giving effect to the
Adjustments) Warrant Shares (the “First Warrant”) and (b) 390,000 (after giving
effect to the Adjustments) Warrant Shares (the “Second Warrant”, and together
with the First Warrant, the “Replacement Warrants”).  In accordance with
Section 7(d) of the Common Stock Warrant, and except as specified in Section 2
of this Agreement, each of the Replacement Warrants shall be of like tenor with
the Common Stock Warrant, shall have an issuance date, as indicated on the face
of such warrant, which is the same as the original Issuance Date of the Common
Warrant (i.e., December 24, 2008), and shall have the same rights and conditions
as the Common Stock Warrant.

 

2.             Amendments.

 

2.1           With respect to the First Warrant only, the definition of
“Exercise Price” in Section 1(b) of such Warrant is hereby amended and restated
in its entirety as follows:

 

--------------------------------------------------------------------------------


 

“(b)  Exercise Price.  For purposes of this Warrant, “Exercise Price” means
$1.60 after giving effect to all stock splits and reverse stock splits on or
prior to May 12, 2011, subject to further adjustment as provided herein.”

 

2.2           With respect to the First Warrant only, the definition of
“Expiration Date” in Section 15(j) of such Warrant is hereby amended and
restated in its entirety as follows:

 

“(j)  “Expiration Date” means May 12, 2013 or, if such date falls on a day other
than a Trading Day or on which trading does not take place on the Principal
Market (a “Holiday”), the next date that is not a Holiday, as the same may be
extended pursuant to Section 1(e) hereof.”

 

2.3           All other terms of the Replacement Warrants shall remain
unchanged.

 

3.             In consideration of the execution by the Company of this
Agreement, the Holder hereby agrees to exercise the Series B Warrant in full for
1,750 shares of Preferred Stock on the date hereof pursuant to its terms, and to
deliver to the Company concurrently herewith the related exercise notice with
respect to the exercise of the Series B Warrant with the applicable exercise
price with respect thereto.

 

4.             The Company represents, warrants and agrees that:

 

4.1           it has all the requisite authority and power to enter into and
consummate the transactions contemplated herein and such transactions shall not
contravene any contractual, regulatory, statutory or other obligation or
restriction applicable to the Company;

 

4.2           this Agreement has been duly and validly authorized, executed and
delivered by the Company, and shall constitute a legal, valid, and binding
obligation of the Company, enforceable against it in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles
whether in a proceeding in equity or at law;

 

4.3           it has a sufficient number of authorized and unissued shares of
voting common stock to issue upon the exercise of the Replacement Warrants and
the conversion of the Preferred Stock issued upon the exercise of the Series B
Warrants;

 

4.4           any shares issued to Holder pursuant to the exercise of the
Replacement Warrants shall be registered under the Company’s effective shelf
registration statement on Form S-3 (File No. 333-152140) and shall be freely
tradable, subject to the accuracy of Holder’s representations in Section 5.4
below; and

 

4.5           the Equity Conditions (as defined in the Series B Warrant) have
been satisfied assuming that the applicable date of determination is the date
hereof.

 

5.             The Holder  represents and warrants that:

 

2

--------------------------------------------------------------------------------


 

5.1           it has the authority to enter into the transactions and consummate
the transactions contemplated herein and such transactions shall not contravene
any contractual, regulatory, statutory or other obligation or restriction
applicable to the Holder;

 

5.2           this Agreement has been duly and validly authorized, executed and
delivered by the Holder, and shall constitute a legal, valid, and binding
obligation of the Holder, enforceable against it in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles
whether in a proceeding in equity or at law;

 

5.3           it has sufficient knowledge and experience in financial and
business matters so as to be capable of bearing the economic risks of
participation in this Agreement, and it is capable of evaluating the merits and
risks of participating in this Agreement, including any risks associated with
surrendering certain rights related to the Warrants; and

 

5.4           it is not an affiliate of the Company as such term is defined in
Rule 144 promulgated under the Securities Act of 1933, as amended.

 

6.             Miscellaneous. This Agreement may be executed in multiple
original counterparts, each of which shall be an original, but all of which
shall constitute one and the same Agreement.  This Agreement and all rights,
obligations and liabilities hereunder shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Holder and the Company have executed this Agreement as
of May 12, 2011.

 

 

 

THE HOLDER:

 

 

 

Hudson Bay Master Fund Ltd.

 

 

 

By:

/s/ Yoav Roth

 

Name:

Yoav Roth

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

THE COMPANY:

 

 

 

Beacon Power Corporation

 

 

 

By:

/s/ James M. Spiezio

 

Name:

James M. Spiezio

 

Title:

Chief Financial Officer

 

4

--------------------------------------------------------------------------------